Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2008 EXCEL MARITIME CARRIERS LTD. (Translation of registrant’s name into English) Excel Maritime Carriers Ltd. Par La Ville Place 14 Par-La-Ville Road Hamilton, HM JX, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes []No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): . INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this report on Form 6-K as Exhibit 1 are results for the third quarter and nine-month period ended September 30, 2007 for Excel Maritime Carriers Ltd. (the “Company”) and Management's Discussion And Analysis Of Financial Condition And Results Of Operations for the same period. Information in this filing supercedes information filed with the SEC on November 14, 2007. Specifically, the information in this filing presents an adjustment in General and Administrative Expense Accruals, which are increased from the information filed on November 14, 2007 by $0.7 million. Exhibit 1 EXCEL MARITIME CARRIERS LTD. INDEX TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Balance Sheets as ofDecember 31, 2006 and September 30, 2007 (Unaudited) F-2 Consolidated Unaudited Statements of Income for the nine- month periods ended September 30, 2006 and 2007 F-3 Consolidated Unaudited Statements of Stockholders' Equity for the nine- month periods ended September 30, 2006 and 2007 F-4 Consolidated Unaudited Statements of Cash Flows for the nine- month periods ended September 30, 2006 and 2007 F-5 Notes to Unaudited Interim Consolidated Financial Statements F-6 F-1 EXCEL MARITIME CARRIERS LTD. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2, 2007 (Unaudited) (Expressed in thousands of U.S. Dollars – except for share and per share data) ASSETS December 31, 2006 September 30, 2007 CURRENT ASSETS: Cash and cash equivalents 86,289 98,620 Restricted cash 4,534 4,688 Accounts receivable trade, (net of allowance of $253 and $353, respectively) 967 692 Accounts receivable, other 1,679 446 Inventories 1,066 1,114 Prepayments and advances 1,253 1,220 Total current assets 95,788 106,780 FIXED ASSETS: Advances for vessels acquisition (Note 5) - 25,401 Vessels, net (Note 6) 437,418 408,015 Office furniture and equipment, net (Note 6) 983 1,472 Total fixed assets, net 438,401 434,888 OTHER NON CURRENT ASSETS: Investment in affiliate (Note 3) - 11,817 Goodwill 400 400 Deferred charges, net (Note 7) 4,296 7,244 Restricted cash 10,466 10,312 Total assets 549,351 571,441 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Current portion of long-term debt, net of unamortized deferred financing fees of $374 and $297, respectively 32,452 29,027 Accounts payable 3,096 6,001 Due to related parties 82 1,078 Deferred revenue 1,892 2,325 Accrued liabilities 5,363 5,230 Financial Instruments (Note 8) 834 1,316 Total current liabilities 43,719 44,977 LONG-TERM DEBT, net of current portion and net of unamortized deferred financing fees of $829 and $603, respectively 185,467 160,650 COMMITMENTS AND CONTINGENCIES (Note 11) - - MINORITY INTEREST 4 - STOCKHOLDERS’ EQUITY: Preferred stock, $0.1 par value: 5,000,000 shares authorized, none issued - - Common Stock, $0.01 par value; 49,000,000 Class A shares and 1,000,000 Class B shares authorized; 19,595,153 Class A shares and 135,326 Class B shares, issued and outstanding at December 31, 2006 and 19,893,556 Class A shares and 135,326 Class B shares, issued and outstanding at September 30, 2007(Note 9) 197 200 Additional paid-in capital (Note 9) 182,410 190,044 Shares to be issued ( 298,403 Class A shares) (Note 4) 6,853 - Accumulated Other Comprehensive Loss (79 ) (79 ) Due from a related party (Note 4) (2,024 ) - Retained earnings 132,993 175,838 320,350 366,003 Less: Treasury stock (78,650 Class A shares and 588 Class B shares) at December 31, 2006 and September 30, 2007 (189 ) (189 ) Total stockholders’ equity 320,161 365,814 Total liabilities and stockholders’ equity 549,351 571,441 The accompanying notes are an integral part of these interim consolidated financial statements. F-2 EXCEL MARITIME CARRIERS LTD. UNAUDITED INTERIM CONSOLIDATED STATEMENTS OF INCOME FOR THE NINE-MONTHPERIODS ENDED SEPTEMBER 30, 2006 AND 2007 (Expressed in thousands of U.S Dollars-except for share and per share data) September 30, 2006 2007 REVENUES: Voyage revenues (Note 1) 88,469 115,999 Revenue from managing related party vessels (Note 4) 419 592 88,888 116,591 EXPENSES: Voyage expenses 5,147 7,355 Voyage expenses – related party (Note 4) 1,096 1,449 Vessel operating expenses 22,588 24,851 Depreciation (Note 6) 21,187 20,868 Amortization of deferred dry-docking and special survey costs (Note 7) 552 2,605 General and administrative expenses 6,085 8,730 56,655 65,858 Gain on sale of vessel to a related party (Note 6) - 6,194 Operating income 32,233 56,927 OTHER INCOME (EXPENSES): Interest and finance costs (12,985 ) (10,712 ) Interest income 2,821 4,039 Other, net - 55 Total other income (expenses), net (10,164 ) (6,618 ) Net income, before taxes 22,069 50,309 US Source Income taxes (Note 12) (313 ) (359 ) Net income, after taxes and before minority interest and income from investment in affiliate 21,756 49,950 Minority Interest (Note 1) 10 2 Income from Investment in affiliate (Note 3) - 813 Net income 21,766 50,765 Earnings per commonshare, basic $ 1.09 $ 2.54 Weighted average number of shares basic (Note 10) 19,946,658 19,949,644 Earnings per commonshare, diluted $ 1.09 $ 2.54 Weighted average number of shares diluted (Note 10) 19,946,658 19,977,878 The accompanying notes are an integral part of these interim consolidated financial statements. F-3 EXCEL MARITIME CARRIERS LTD. UNAUDITED INTERIM CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY FOR THE NINE MONTH PERIODS ENDED SEPTEMBER 30, 2006 AND 2007 (Expressed in thousands of U.S Dollars-except for share and per share data) Common Stock ComprehensiveIncome # of Shares ParValue AdditionalPaid-in Capital Shares to beIssued BALANCE, December 31, 2005 19,710,099 197 181,265 6,853 - Net income 21,766 - Stock-based compensation expense - - 690 - - Issuance of common stock 20,380 - 225 - Comprehensive Income 21,766 BALANCE, September 30, 2006 19,730,479 197 182,180 6,853 BALANCE, December 31, 2006 19,730,479 197 182,410 6,853 - Net income 50,765 - Issuance of common stock 298,403 3 6,850 (6,853 ) - Stock-based compensation expense - - 784 - -Dividends declared($0.40 per share) - -Due from a related party - Comprehensive Income 50,765 BALANCE, September 30, 2007 20,028,882 200 190,044 - Accumulated Other Comprehensive Loss Due from a related party Retained Earnings Total Treasury Stock Total Stockholders' Equity BALANCE, December 31, 2005 - (2,024 ) 101,887 288,178 (189 ) 287,989 - Net income - - 21,766 21,766 - 21,766 - Stock-based compensation expense - - - 690 - 690 -Issuance of common stock - - - 225 - 225 Comprehensive Income BALANCE, September 30, 2006 - (2,024 ) 123,653 310,859 (189 ) 310,670 BALANCE, December 31, 2006 (79 ) (2,024 ) 132,993 320,350 (189 ) 320,161 - Net income - - 50,765 50,765 - 50,765 - Issuance of common stock - Stock-based compensation expense - - - 784 - 784 - Dividends declared ($0.40 per share) - - (7,920 ) (7,920 ) (7,920 ) - Due from a related party - 2,024 - 2,024 2,024 Comprehensive Income BALANCE, September 30, 2007 (79 ) - 175,838 366,003 (189 ) 365,814 The accompanying notes are an integral part of these interim consolidated financial statements. F-4 EXCEL MARITIME CARRIERS LTD. UNAUDITED INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE- MONTH PERIODS ENDED SEPTEMBER 30, 2006 AND 2007 (Expressed in thousands of U.S. Dollars) September 30, 2006 2007 Cash Flows from Operating Activities: Net income 21,766 50,765 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 21,187 20,868 Amortization of deferred dry docking and special survey costs 552 2,605 Amortization of deferred financing costs 386 284 Gain on sale of vessel to a related party - (6,194 ) Stock-based compensation expense 690 784 Minority interest (10 ) (2 ) Change in fair value of financial instruments 878 482 Income from investment in affiliate - (813 ) Changes in operating assets and liabilities: Accounts receivable 267 1,508 Due from related parties 255 - Inventories (28 ) (48 ) Prepayments and advances (667 ) 33 Accounts payable 85 2,905 Due to related parties 630 996 Accrued liabilities (470 ) (139 ) Deferred revenue (865 ) 433 Payments for dry docking and special survey (3,076 ) (6,352 ) Net Cash provided by Operating Activities 41,580 68,115 Cash Flows from Investing Activities: Advances for new acquisitions - (25,401 ) Proceeds from sale of vessel to a related party - 15,740 Investment in Oceanaut - (11,000 ) Purchases of office furniture and equipment (488 ) (683 ) Net cash used in Investing Activities (488 ) (21,344 ) Cash Flows from Financing Activities: (Increase) decrease in restricted cash 15,270 - Principal payments of long-term debt (36,360 ) (28,544 ) Contributions of minority interest 7 - Issuance of Common Stock 225 - Payment from a related party - 2,024 Dividend Paid - (7,920 ) Net cash used in Financing Activities (20,858 ) (34,440 ) Net increase in cash and cash equivalents 20,234 12,331 Cash and cash equivalents at beginning of period 58,492 86,289 Cash and cash equivalents at end of the period 78,726 98,620 The accompanying notes are an integral part of these interim consolidated financial statements. F-5 EXCEL MARITIME CARRIERS LTD. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Expressed in thousands of United States Dollars-except for share and per share data, unless otherwise stated) 1. Basis of Presentation and General Information: The accompanying interim consolidated financial statements include the accounts of Excel Maritime Carriers Ltd. and its wholly owned subsidiaries (collectively, the “Company” or “Excel”). Excel was formed in 1988, under the laws of the Republic of Liberia.The Company is engaged in the ocean transportation of dry bulk cargoes worldwide through the ownership and operation of bulk carrier vessels and is the sole owner of all outstanding shares of the following subsidiaries: Ship-owning companies with vessels in operation at September 30, 2007 Company Country of incorporation Date of incorporation Vessel-owned 1. Centel Shipping Co. Ltd. (“Centel”) Cyprus May 2002 Lady 2. Snapper Marine Ltd. (“Snapper”) Liberia June 2004 Marybelle 3. Liegh Jane Navigation S.A. (“Liegh”) Liberia July 2004 Swift 4. Teagan Shipholding S.A. (“Teagan”) Liberia November 2004 First Endeavour 5. Fianna Navigation S.A. (“Fianna”) Liberia November 2004 Isminaki 6. Ingram Limited (“Ingram”) Liberia November 2004 Emerald 7. Whitelaw Enterprises Co. (“Whitelaw”) Liberia November 2004 Birthday 8. Castalia Services Ltd. (“Castalia”) Liberia November 2004 Princess I 9. Yasmine International Inc. (“Yasmine”) Liberia January 2005 Elinakos 10. Candy Enterprises Inc. (“Candy”) Liberia February 2005 Renuar 11. Barland Holdings Inc. (“Barland”) Liberia February 2005 Attractive 12. Fountain Services Ltd. (“Fountain”) Liberia February 2005 Powerful 13. Amanda Enterprises Ltd. (“Amanda”) Liberia March 2005 Happy Day 14. Marias Trading Inc. (“Marias”) Liberia March 2005 Angela Star 15. Tanaka Services Ltd. (“Tanaka”) Liberia March 2005 Rodon 16. Harvey Development Corp. (“Harvey”) Liberia March 2005 Fortezza Companies established to acquire vessels Company Country of incorporation Date of incorporation Vessel to be acquired 17. Magalie Investments Corp. (“Magalie”) Liberia March 2005 - 18. Melba Management Ltd. (“Melba”) Liberia April 2005 - 19. Minta Holdings S.A. (“Minta”) Liberia April 2005 Sibulk Integrity (tbr July M) 20. Odell International Ltd. (“Odell”) Liberia April 2005 Sibulk Dedication (tbr Mairouli) 21. Naia Development Corp. (“Naia”) Liberia April 2005 - Other group companies Company Country ofincorporation Date of incorporation Activity 22. Maryville Maritime Inc. (“Maryville”) Liberia August 1983 Management company 23. Point Holdings Ltd. (“Point”) Liberia February 1998 Holding company In addition, as at December 31, 2006, the Company owned 75% of the outstanding common stock of Oceaunaut Inc. (“Oceanaut”), a corporation in the development stage, organized on May 3, 2006 under the laws of the Republic of the Marshall Islands. Oceanaut was formed to acquire, through a merger, capital stock exchange, asset acquisition, stock purchase or other similar business combination, vessels or one or more operating businesses in the shipping industry. The remaining 25% of Oceanaut was held by certain of the Company’s officers and directors. As of December 31, 2006, the consolidated financial statements also included the accounts of such majority-owned subsidiary. Following the completion of Oceanaut’s initial public offering and the private placement in March 2007, as discussed under Note 3 below, the Company owns approximately 18.9% of the issued and outstanding shares of Oceanaut and is accounted for under the equity method. F-6 EXCEL MARITIME CARRIERS LTD. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Expressed in thousands of United States Dollars-except for share and per share data, unless otherwise stated) 1. Basis of Presentation and General Information – (continued): The accompanying consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information. Accordingly, they do not include all the information and notes required by U.S. generally accepted accounting principles for complete financial statements. These statements and the accompanying notes should be read in conjunction with the Company’s financial statements included in the Company’s Annual report on form 20-F for the year ended December 31, 2006 filed with the Securities Exchange and Commission on June 26, 2007. The consolidated financial statements have been prepared on the same basis as the annual financial statements and, in the opinion of management, reflect all adjustments, which include only normal recurring adjustments considered necessary for a fair presentation of the Company's financial position, results of operations and cash flows for the periods presented. Operating results for the nine-month period ended September 30, 2007 are not necessarily indicative of the results that might be expected for the fiscal year ending December31, 2007. The balance sheet as of December31, 2006 has been derived from the audited financial statements at that date, but does not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. Charterers individually accounting for more than 10% of the Company’s voyage revenues during the nine-month periods ended September 30, 2006 and 2007, are as follows: Charterer 2006 2007 Daeyang Shipping Co Ltd. 16% - Deiulemar Shipping Spa. - 10.9% Rizzo-Bottiglieri-De Carlini Armatori S.P.A - 10.5% 2.Significant Accounting Policies: A discussion of the Company’s significant accounting policies can be found in the Annual Report on Form 20-F for the fiscal year ended December 31, 2006. There have been no material changes to these policies in the nine-month period ended September 30, 2007. 3. Investment in affiliate: On March 6, 2007 Oceanaut (Note 1) completed its initial public offering in the United States under the United States Securities Act of 1933, as amended. In this respect, 18,750,000 units (“Units”) were sold at a price of $8.00 per Unit, raising gross proceeds of $150.0 million. Prior to the closing of the initial public offering, Oceanaut consummated a private placement to the Company, consisting of 1,125,000 units at $8.00 per unit price and 2,000,000 warrants at $1.00 per warrant to purchase an equivalent amount of common stock at a price of $6.00 per share, raising gross proceeds of $11.0 million. Each unit issued in the initial public offering and the private placement consists of one newly issued share of Oceanaut’s common stock and one warrant to purchase one share of common stock. The initial public offering and the private placement generated gross proceeds in an aggregate of $161.0 million to be used to complete a business combination with a target business (Note 13). Therefore, an amount of approximately 95% of the gross proceeds or $­­153.6 million, after payment of certain amounts to the underwriters, is being held in a trust account until the earlier of (i)the consummation of a Business Combination or (ii)the distribution of the trust account under Oceanaut’s liquidation procedure. In the event of liquidation, the Company has waived its right to receive distributions with respect to the 2,000,000 warrants and 500,000 of 1,125,000 units purchased in the private placement, while it will be entitled to receive the same liquidation rights as the purchasers of shares in the intial public offering with respect to the remaining 625,000 units acquired in the private placement. As such, the remaining proceeds not held in trust of approximately $700 plus an amount of up to $2,000 of the interest income to be earned on the trust account may be used to pay for business, legal and accounting due diligence on prospective acquisitions and continuing general and administrative expenses, as well as claims raised by any third party. F-7 EXCEL MARITIME CARRIERS LTD. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Expressed in thousands of United States Dollars-except for share and per share data, unless otherwise stated) 3. Investment in affiliate - (continued): In addition, in the event of a dissolution and liquidation of Oceanaut, the Company will cover any short fall in the trust account as a result of any claims by various vendors, prospective target businesses or other entities for services rendered or products sold to Oceanaut if such vendor or prospective target business or other third party does not execute a valid and enforceable waiver of any rights or claims to the trust account up to a maximum of $75. As of September 30, 2007, following the initial public offering and the private placement, the Company owns approximately 18.9% of the issued and outstanding shares of Oceanaut, while a percentage of 4.8% is held by certain of the Company’s officers and directors. Certain officers and directors of the Company serve also as officers and directors of Oceanaut.Additionally, the Company has agreed to make available certain office and secretarial services as may be required for a $7.5 per month. In January 2003, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 46, Consolidation of Variable Interest Entities (FIN 46), and amended it by issuing FIN 46R in December 2003. FIN 46R addresses the consolidation of business enterprises to which the usual condition of consolidation (ownership of a majority voting interest) does not apply. This interpretation focuses on controlling financial interests that may be achieved through arrangements that do not involve voting interests. It concludes that, in the absence of clear control through voting interests, a company’s exposure (variable interest) to the economic risks and potential rewards from the variable interest entity’s assets and activities are the best evidence of control. If an enterprise holds a majority of the variable interests of an entity, it would be considered the primary beneficiary. The primary beneficiary is required to consolidate the assets, liabilities and results of operations of the variable interest entity in its financial statements. Prior to the initial public offering and private placement of shares of Oceanaut, the Company owned 75% of the outstanding common stock of Oceanaut, with the remaining 25% being held by certain of the Company's officers and directors.As such, the financial position and results of operations of Oceanaut were included in the consolidated financial statements of the Company.Subsequent to the initial public offering and private placement, the Company has evaluated its relationship with Oceanaut and has determined that Oceanaut is not required to be consolidated in the Company’s financial statements pursuant to FIN 46R because Oceanaut does not meet the criteria for a variable interest entity.As such, subsequent to March 6, 2007, Oceanaut is accounted for under the equity method of accounting on the basis of the Company’s ability to influence Oceanaut’s operating and financial decisions. The Company’s investment cost, adjusted for its 18.9% ownership share of Oceanaut’s operations is reflected as Investment in affiliate in the accompanying unaudited balance sheet as at September 30, 2007 4. Transactions with Related Parties: (a) Excel Management Ltd.:On June 19, 2007, the Company received a lump sum cash payment of $2,024 that was due from Excel Management Ltd., a corporation controlled by the Company’s Chairman of the Board of Directors, Mr. Gabriel Panayotides and issued 298,403 shares of Class A common stock in accordance with a termination agreement entered into between the Company and Excel Management Ltd.on March 2, 2005 for the termination of certain management services governed by an agreement between Excel Management Ltd. and the Company. The shares issued are subject to a two–year lock–up from their date of issuance. The amount received was reflected as a receivable and classified as a reduction of stockholders’ equity in the accompanying consolidated balance sheet at December 31, 2006. The Company has a brokering agreement with Excel Management Ltd., under which Excel Management Ltd. acts as the Company’s broker to provide services for the employment and chartering of the Company’s vessels, for a commission fee equal to 1.25% of the revenue of each contract Excel Management Ltd. has brokered. The agreement was effective January 1, 2005 for an initial period of one year and is automatically extended for successive one year periods, unless written notice by either party is given at least one year prior to the commencement of the applicable one year extension period. Commissions charged by Excel Management Ltd. during the nine month periods ended September 30, 2006 and 2007, amounted to $1,096 and $1,449, respectively and are separately reflected in the accompanying consolidated statements of income. Amounts due to Excel Management Ltd. as at December 31, 2006 and September 30, 2007 were $82 and $403, respectively and are included in due to related parties in the accompanying unaudited balance sheets. F-8 EXCEL MARITIME CARRIERS LTD. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Expressed in thousands of United States Dollars-except for share and per share data, unless otherwise stated) 4.Transactions with Related Parties-(continued): (b) Vessels under management: Maryville (Note 1) provides shipping services to certain related ship-owning companies, which are affiliated with the Chairman of the Company’s Board of Directors. The respective revenues earned for the nine-month periods ended September 30, 2006 and 2007 totaled $419 and $592, respectively, and are separately reflected in the accompanying consolidated statements of income.Amounts due to such related companies as of December 31, 2006 and September 30, 2007 were $0 and $675, respectively and are included in due to related parties in the accompanying unaudited balance sheets. 5.Advances for Vessels Acquisitions: On July 16, 2007, the Company entered into two Memoranda of Agreement to acquire two Supramax bulk carriers, built in 2005 and of a total capacity of 108,773 dwt, for $63.0 million per vessel. On July 20, 2007, the Company made a 20% down payment, for $12.6 million per vessel which is included in Advances for vessels acquisitions in the accompanying consolidated unaudited balance sheet as of September 30, 2007.The vessels are expected to be delivered to the Company in December 2007. As of September 30, 2007, remaining contracted payments for the above mentioned vessels acquisitions, due upon delivery of the vessels, amounted about $100.8 million. 6. Fixed Assets, net: The amounts in the accompanying consolidated balance sheets are analyzed as follows: December 31, 2006 September 30, 2007 Vessels cost 486,395 474,418 Accumulated depreciation (48,977 ) (66,403 ) Vessels, net 437,418 408,015 Office, furniture & equipment 1,186 1,869 Accumulated depreciation (203 ) (397 ) Office, furniture & equipment, net 983 1,472 Total fixed assets, net 438,401 409,487 All vessels, with the exception of Lady, have been provided as collateral to secure the Company’s bank loans. On June 3, 2006, the vessel Princess I sustained extensive hull damage over almost the full length of the hull starboard side after repeated collisions onto the quay at Port of Tubarao, Brazil, due to parting of the mooring lines in bad weather. The vessel underwent permanent repairs at Rio de Janeiro, which commenced on June 15, 2006 and were completed on July 23, 2006. The total cost of the repairs amounted to approximately $2.0 million, which were covered by an insurance policy. The claim’s outstanding balance of $1.0 million as of December 31, 2006 was collected in various dates through July 2007. On April 27, 2007, the Company’s Board of Directors approved the sale of vessel Goldmar for $15,740, net of costs to sell to an affiliated company. The realized gain of $6,194 (net of $799 of unamortized dry-docking costs and $17 of unamortized financing costs written-off as at the date of sale), which was recognized on delivery of the vessel in May 2007, is separately reflected in the accompanying consolidated statement of income for the nine month period ended September 30, 2007. F-9 EXCEL MARITIME CARRIERS LTD. NOTES TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (Expressed in thousands of United States Dollars-except for share and per share data, unless otherwise stated) 7.Deferred Charges, net: The unamortized amounts included in the accompanying consolidated balance sheets represent dry-docking and special survey costs, net of accumulated amortization. During the nine-month period ended September 30, 2007, the vessels Swift, Happy Day, Rodon ,Princess I, First Endeavour and Elinakos underwent their scheduled drydocking and special survey at a total cost of$6,352. 8.Financial instruments: In July and October 2006, the Company entered into two derivative contracts, consisting of an interest rate collar (cap and floor) and an interest rate swap agreement maturing in July 2008 and July 2015, respectively. The Company entered into these financial instruments in order to partially hedge the exposure of interest rate fluctuations associated with its variable rate borrowings. These financial instruments did not meet hedge accounting criteria and accordingly changes in their fair values are reported in earnings. For the nine month periods ended September 30, 2006 and 2007, realized and unrealized gains and losses per category of derivative are analyzed as follows: Nine month period ended September 30, 2007 Realized gains (losses) Unrealized gains (losses) Total gains (losses) Interest rate collar - (451 ) (451 ) Interest rate swap 227 (31 ) 196 227 (482 ) 255 Nine month period ended September 30, 2006 Realized gains (losses) Unrealized gains (losses) Total gains (losses) Interest rate collar - (878 ) (878 ) Interest rate swap - (878 ) (878 ) The above realized and unrealized losses are included in Interest and finance costs in the accompanying unaudited consolidated statements of income. 9. Changes in capital accounts: (a) Common Stock: On June 19, 2007 the Company issued the 298,403 shares discussed under Note 4(a) of Class A common stock. (b) Dividends: On March 7, 2007 the Company’s Board of Directors approved the implementation of a dividend policy, for the payment of quarterly dividends, commencing on the second quarter of 2007. On May 22, 2007 the Company declared a quarterly dividend of $0.20 per share, which was paid on June 15, 2007 to stockholders of record on June 1, 2007. In addition, on August 13, 2007 the Company declared a quarterly dividend of $0.20 per share, which was paid on September 10, 2007 to stockholders of record on August 31, 2007. (c) Stock-based compensation:
